Citation Nr: 0801754	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Whether the reduction of the disability rating assigned 
to the service-connected dysthymic disorder, from 50 percent 
to 30 percent effective November 1, 2005, was proper.  

3.  Whether the reduction of the disability rating assigned 
to the service-connected discogenic disc disease of the 
lumbar spine, from 40 percent to 20 percent effective 
November 1, 2005, was proper.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1980 to January 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
above, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issues regarding the propriety of the rating reductions 
for dysthymic disorder and discogenic disc disease of the 
lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran reported that he has a high school education, 
and completed 3 years of college and was still attending 
college at the time he filed his claim.  He retired from the 
U.S. Army in 2001 after 21 years of service.  

2.  Service connection has been established for the following 
disabilities: dysthymic disorder with insomnia and 
depression, rated as 30 percent disabling; discogenic disc 
disease of the lumbar spine with radiculitis of the right 
lower extremity, rated as 20 percent disabling; diabetes 
mellitus and peripheral neuropathy of the left and right 
lower extremities, each rated as 20 percent disabling; and 
chondromalacia of the right and left knees, and right carpal 
tunnel syndrome, each rated as 10 percent disabling.  The 
combined rating for the service-connected disabilities is 80 
percent.  

3.  The combined evaluation meets the schedular requirements 
for assignment of a total disability rating based on 
individual unemployability.

4.  The veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2007).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

At the time the veteran filed his claim in July 2004, service 
connection was in effect for the following disabilities: 
dysthymic disorder with insomnia and depression, rated as 50 
percent disabling; discogenic disc disease of the lumbar 
spine with radiculitis of the right lower extremity, rated as 
40 percent disabling; diabetes mellitus, rated as 20 percent 
disabling, peripheral neuropathy of the left and right lower 
extremities each rated as 20 percent disabling and 
chondromalacia of the right and left knees, and right carpal 
tunnel syndrome, each rated as 10 percent disabling.  The 
combined rating for the service-connected disabilities was 90 
percent.  

Subsequently, in a July 2005 rating decision, the disability 
rating for dysthymic disorder was reduced from 50 percent to 
30 percent and the disability rating for discogenic disc 
disease of the lumbar spine was reduced from 40 percent to 20 
percent, which brought his combined evaluation to 80 percent, 
effective November 1, 2005.  Thus, the veteran meets the 
schedular requirements for TDIU during the entire period on 
appeal.

The veteran maintains that his eight service-connected 
disabilities render him totally unemployable, and throughout 
the appeal period he has met the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  While the 
Board acknowledges the veteran's appellate assertions and his 
functional impairment due to his service-connected 
disabilities, it also points out that the evidence must still 
show that the veteran is unable to pursue a substantially 
gainful occupation due to his service-connected disabilities.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In his formal claim (VA Form 21-8940) for TDIU, the veteran 
indicated that he served with the U.S. Army for 21 years as a 
food service worker from 1980 to 2001.  Following his 
retirement from active duty in 2001 he attended college and 
during the course the appeal was in the process of completing 
his final year.  Acknowledging the veteran's occupational 
background and education, it cannot necessarily be concluded 
that he is unemployable given the current manifestations of 
his service-connected disabilities.  

In December 2004 the veteran was sent for VA examinations to 
assess the current state of his service-connected 
disabilities and their impact on his employability.  It was 
the assessment of the examiners in general that although the 
veteran's service-connected disabilities limit and/or 
restrict his employment activities, sedentary employment may 
be feasible.  A VA neurologist noted that given the veteran's 
low back disability, peripheral neuropathy and right carpal 
tunnel syndrome he would no longer be able to do work of a 
physical nature.  Rather the veteran requires sedentary 
employment in which he could frequently change positions or 
where some absenteeism could be tolerated.  Moreover 
following VA psychiatric evaluation, the examiner noted the 
veteran's dysthmic disorder was chronic, but not of 
sufficient severity to prevent his gainful employment.  The 
examiner described the veteran's symptoms as mild and 
concluded there was no psychological reason he could not be 
gainfully employed.  

None of the remaining VA or private medical records ascribe 
an inability to work due to the veteran's service-connected 
disabilities.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
disabilities are sufficient to produce unemployability.  
Although they combine to produce significant impairment, the 
evidence does not reflect gainful employment is precluded due 
to such service-connected disabilities.  To the extent to 
which the veteran is limited by his service-connected 
disabilities, such limitations are contemplated and being 
compensated by the disability rating currently assigned.  
Accordingly, a TDIU due to service-connected disabilities is 
not warranted.  38 C.F.R. § 4.16(b) (2007).





Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

In letters dated in November 2004 and January 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a TDIU due to service-connected disabilities 
is denied.


REMAND

Review of the veteran's claims file discloses that, in 
September 2005 and again in March 2006, he filed a notice of 
disagreement with a July 2005 rating decision, which reduced 
the disability rating for dysthymic disorder from 50 to 30 
percent and reduced the disability rating for discogenic disc 
disease of the lumbar spine from 40 to 20 percent.  See 38 
C.F.R. § 20.301 (2007).  The veteran has not been furnished a 
statement of the case which addresses these issues.  

In such cases, under judicial precedent, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West , 12 Vet. App. 238 (1999).  
Accordingly, the issues of the propriety of the reductions 
must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case to the veteran addressing the 
propriety of the reductions of the 
disability ratings for dysthymic disorder 
and discogenic disc disease of the lumbar 
spine.  The veteran and his 
representative must be advised of the 
need to file a Substantive Appeal 
following the issuance of the Statement 
of the Case if the veteran wishes to 
complete an appeal from that decision.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


